DETAILED ACTION
Claims 1-3, 5, and 7-13 are pending, and claims 1-3 and 5 are currently under review.
Claims 7-13 are withdrawn.
Claims 4 and 6 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/2021 has been entered.

Response to Amendment
The amendment filed 4/12/2021 has been entered.  Claims 1-3, 5, and 7-13 remain(s) pending in the application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (WO2013127048, US2015/0013844 referred to as English translation).
Regarding claim 1, Xie et al. discloses a non-oriented steel sheet [abstract]; wherein said sheet has a composition as seen in table 1 below [0011, 0015].  The examiner further considers the steel sheet of Xie et al. to be an electrical steel sheet since said steel of Xie et al. is entirely capable of being utilizing in electrical applications [0003].
Xie et al. does not expressly teach the formula pertaining to Ti, Nb, V, and B or the formula pertaining to P, Sn, and Sb as claimed.  However, the examiner notes that the disclosed composition of Xie et al. overlaps with the instantly claimed compositional ranges, such that the composition of Xie et al. is considered to also further overlap with the aforementioned compositional formulas, which the examiner recognizes to merely further limit the claimed amounts of Ti, Nb, V, B, P, Sn, and Sb.  The examiner notes that the aforementioned overlap in composition is prima facie evidence of obviousness. See MPEP 2144.05(I).  Alternatively, although Xie et al. does not expressly teach the aforementioned compositional formulas, Xie et al. further discloses that it is known to control the Ti, Nb, V, B, P, Sn, and Sb amounts to optimize mechanical and magnetic properties [0015, 0017, 0040, 0042, 0045].  In other words, Ti, Nb, 
Xie et al. does not expressly teach a grain ratio value as instantly claimed.  However, the examiner submits that this feature would have been expected to be present in the disclosed steel of Xie et al. as will be further explained below.  See MPEP 2112.  Specifically, the instant invention discloses obtaining the aforementioned properties by hot rolling and finish rolling at 850 degrees C, annealing at 1100 degrees C, subsequent cold rolling, and then final annealing at 970 degrees C for 35 second under a tensile stress of 0.6 kgf/mm2 or less, wherein the final annealing parameters are particularly important for achieving the claimed properties [p.15 In.10 to p.20 In.10]. 
Xie et al. discloses an overlapping steel composition as demonstrated in table 1.  Xie et al. also discloses similar processing parameters of slab heating at 1100 degrees C, hot rolling to a finish rolling temperature of 850 degrees C, closely annealing at 850 to 950 degrees C, subsequent cold rolling, and overlapping final annealing at 900 to 1050 degrees C for 8 to 60 seconds under a tensile stress of 0.5 to 1.5 MPa, or approximately 0.05 to 0.15 kgf/mm2 as determined by the examiner [0010, 0016, 0019-0021, 0054-0057].  

Table 1.
Element (wt.%)
Claim 1 (wt.%)
Xie et al.  (wt.%)
Ti
0.0015 – 0.003
0 – 0.003
Nb
0.0005 – 0.0035
0 – 0.002
V
0.0014 – 0.004
0 – 0.003
B
0.0003 – 0.002
0 – 0.005
At least one of:
P
Sn
Sb



0.005 – 0.08
0 – 0.02

0.01 – 0.08
Sb+2Sn: 0.001 – 0.05

0.005 – 0.05

Fe & Impurities
Balance
Balance


Regarding claim 2, Xie et al. discloses the steel of claim 1 (see previous).  Xie et al. does not expressly teach a grain size as claimed.  However, the 
Since Xie et al. discloses an overlapping steel composition and method of manufacture that closely resembles that of the instant specification as described in the previous rejection sections above, the examiner submits that similar properties of grain size relative to that as claimed would have been expected to be present absent persuasive evidence to the contrary.  See MPEP 2112.  
Again, the examiner’s position is further bolstered by the similar magnetic and isotropic properties obtained by the steel of Xie et al. relative to that as claimed, which the examiner recognizes to be directly affected by the claimed grain size as disclosed by applicants [table 4 of Xie vs. p.10 tables1-6 spec.].
Regarding claim 3, Xie et al. discloses the steel of claim 1 (see previous).  Xie et al. further discloses elemental inclusions as shown in table 2 below [0011, 0015].  The examiner notes that the overlap between the disclosed composition of Xie et al. and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Table 2.
Element (wt.%)
Claim 1 (wt.%)
Xie et al.  (wt.%)
C
0 – 0.004 (excl. zero)
0.001 – 0.004
Si
2.5 – 3.5
2.5 – 4
Al
0.5 – 1.8
0.5 – 1.5
Mn
0.05 – 0.9
0.1 – 1.5
N
0 – 0.003 (excl. zero)
0 – 0.003
S
0 – 0.003 (excl. zero)
0 – 0.002


Regarding claim 5, Xie et al. discloses the steel of claim 1 (see previous).  Xie et al. does not expressly teach a precipitate density as instantly claimed.  However, as stated previously, since Xie et al. discloses an overlapping steel composition and method of manufacture that closely resembles that of the instant specification, a similar property of precipitate density would have been expected in the steel of Xie et al. relative to that as claimed absent concrete evidence to the contrary.  See MPEP 2112.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (WO2013127048, US2015/0013844 referred to as English translation) as applied to claim 1 above, and further in view of Tada et al. (JP2013044010, machine translation referred to herein).
Regarding claim 2, Xie et al. discloses the steel of claim 1 (see previous). Xie et al. does not expressly teach a grain size as claimed.  Tada et al. discloses a similar non-oriented steel sheet [abstract]; wherein a grain size range of 60 to 180 micrometers it utilized in order to avoid deterioration in iron loss properties 
Alternatively, as stated previously, Tada et al. expressly teaches that a grain size that is too large or too small with result in iron loss deterioration [0034], In other words, Tada et al. expressly teaches the steel grain size to be a result-effective variable that directly affects the steel iron loss property.  Therefore, the examiner submits that it is not inventive to discover the optimal or workable ranges of a grain size of a non-oriented steel as claimed when the general conditions of how grain size affects the iron loss properties of non-oriented steel sheets is expressly disclosed in the prior art.  See MPEP 2144.05(II).

Response to Arguments
Applicant's arguments, filed 4/12/2021, regarding the rejections over Xie et al. have been fully considered but they are not persuasive.
Applicant first rely on newly provided data on p.6 of the remarks filed 4/12/2021.  However, said evidence is not filed with an affidavit/declaration.  Therefore, the examiner is not able to consider said evidence, such that applicants’ arguments relying on said evidence are moot.  See CFR 1.132.  
Applicant then argues that the previous rejection rationale over MPEP 2112 is an improper usage of the “obvious to try” rationale and based on improper hindsight.  The examiner cannot concur.  Firstly, it is noted that once the examiner presents evidence or reasoning tending to show inherency, the burden of production shifts to applicant (emphasis added).  See MPEP 2112(V).  As stated in the previous and current rejection sections, Xie et al. discloses an overlapping (ie. substantially similar) steel composition and overlapping (ie. substantially similar) method of manufacture, such that a similar features of grain size and grain ratio would have been expected to be present.  Thus, the burden of production has shifted to applicant to show how the composition and/or method of Xie et al. is not the same such that materially different properties would have been expected.  Absent evidence or reasoning of this nature, which applicant has not provided, the examiner cannot concur with applicants.
Applicant further argues that the steel composition of Xie et al. is so broad such that it, at best, merely describes a genus that embodies a high number of compositional options without any suggestion to arrive at the claimed grain parameters.  In response, the examiner first notes that the composition of Xie et al. has been shown to overlap with the instant claim, such that a substantially similar steel composition has been described.  Thus, burden now shifts to applicant to show how the composition of Xie et al. does not meet the claimed feature.  See MPEP 2112(V).  Since applicant does not rely on any specific 
Applicant further argues that Xie et al. does not suggest a relationship between steel composition and grain size, such that the examiner’s determination of obviousness is improper and based on improper hindsight.  The examiner cannot concur.  Firstly, as stated in the previous and current rejection sections, the claimed grain size limitation is not considered to be met based on obviousness, contrary to applicants’ allegations (emphasis added).  As stated multiple times throughout prosecution, Xie et al. discloses a similar steel composition and method of manufacture, such that similar features would be expected to be present.  See MPEP 2112.  Secondly, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin
Applicant then argues that the previous rejections are improper because the office action “points to no such concrete evidence in the record” as to how the claimed features would have been present in the claims.  It is unclear to the examiner as to what point applicant is trying to make.  Specifically, the previous rejections rely on data from the instant specification.  Thus, it appears to the examiner that applicant argues that their own data is not considered “concrete evidence in the record.”   

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-F: 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/NICHOLAS A WANG/Examiner, Art Unit 1734